Citation Nr: 9903424	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  97-27 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome of the right median nerve.

2.  Entitlement to service connection for disability 
resulting in numbness of the left upper extremity.

3.  Entitlement to service connection for shrapnel wounds of 
the legs with numbness.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from November 1967 to June 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied service connection for carpal 
tunnel syndrome of the right upper extremity, numbness of the 
left hand and fingers and for shrapnel wounds of the legs 
with numbness.  The issues of the case have been rephrased to 
reflect the allegations and medical evidence of record.

The appellant's claim for service connection for disability 
of the left upper extremity and carpal tunnel syndrome of the 
right median nerve is addressed in the remand appended to 
this decision.


FINDINGS OF FACT

1.  The appellant has testified that he sustained shell 
fragment wounds of the left and right lower extremities below 
the knees.

2.  No medical evidence has been presented or secured showing 
any residuals of the alleged in-service shell fragment 
injuries to the legs.

5.  The appellant's claim of entitlement to service 
connection for disability resulting in numbness of the legs 
is not plausible.


CONCLUSION OF LAW

The claim for service connection for shrapnel wounds of the 
legs with numbness is not well grounded, and there is no 
further statutory duty to assist the appellant in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Summary

The appellant contends that his bilateral lower extremity 
numbness stems from in- service shrapnel wounds below the 
knee caps of both legs.

During his appearance before the RO in April 1998, the 
appellant testified that, during combat action while serving 
in the Republic of Vietnam, he incurred shrapnel wounds below 
the knee caps of both legs.  He also testified to in- service 
treatment for these injuries.  These wounds, which were a 
couple of layers deep, occurred during the same event in 
which his right elbow injury occurred.  Military doctors 
removed the shrapnel from both legs, put salve on them and 
bandaged them up.  He returned to duty the next night.  A 
little while later, he experienced bilateral leg numbness but 
he did not seek medical treatment. 

Service medical records show that the appellant sustained a 
fragment wound of the right elbow in May 1969.  It was 
specifically noted that there was no nerve or artery 
involvement.  There was no record of complaint, observation, 
or treatment of shrapnel wound of either leg.  Additionally, 
there was no record of complaint, manifestation, or treatment 
of numbness of the lower extremities.  Separation 
examination, dated in June 1969, clinically evaluated the 
upper and lower extremities as "normal."  Service 
department records indicate that he has been awarded the 
Combat Infantry Badge and the Purple Heart.

A VA outpatient treatment record, dated in October 1995, 
reveals the appellant's complaint of bilateral leg and arm 
pain.  Diagnoses included questionable musculoskeletal pain, 
hypertension and hiatal hernia.

On VA skin examination, dated in January 1997, the appellant 
reported that he had shrapnel "dug out" from under the skin 
of the knees and right elbow.  Physical examination was 
negative for visible scar on the knees, and there was only a 
small, barely visible scar on the medial aspect of the right 
elbow area which was without deformity or other findings.

On VA peripheral nerves examination, dated in February 1997, 
the appellant complained of nonspecific numbness in the 
anterior thighs of both lower extremities, and chronic back 
pain which radiated into the left lower extremity.  On 
neurologic examination, he slightly dragged his left leg.  He 
was unable to walk on heels and toes.  He was unable to do 
tandem.  In the lower extremities, right side strength was 
4+/5, and the left side did not move secondary to back pain.  
Tone was normal.  With the exception of a depressed left 
ankle jerk, deep tendon reflexes were equal bilaterally and 
plantars were downgoing.  An addendum following the nerve 
conduction study indicated impressions including chronic low 
back pain with lumbosacral radiculopathy.

II.  Applicable law and regulations

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The kind of evidence needed to make a claim 
well grounded depends upon the types of issues presented by 
the claim.  Grottveitt v. Brown, 5 Vet.App. 91 (1993).  For 
some factual issues, competent lay evidence may be 
sufficient; however, where the claim involves issues of 
medical fact, such as medical causation or diagnosis, 
competent medical evidence is required.  Id.

A well grounded claim for service connection requires 
evidence of 1) a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and 3) a nexus, 
or link, between the in- service disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet.App. 498 (1995); see also 
38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet.App. 465 
(1994); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

In a case where a combat veteran alleges incurrence or 
aggravation of disease or injury during a period of war, 
campaign or expedition, VA shall resolve all reasonable doubt 
in favor of the combat veteran's contentions of the 
incurrence or aggravation of a disease or injury if such 
contentions are consistent with the circumstances, conditions 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) West 1991).  However, 
this relaxed evidentiary standard does not supplant the need 
for competent etiological opinion.  Wade v. West, 11 Vet.App. 
302, 306 (1998)(a veteran who has successfully established 
in- service occurrence of an injury under 38 U.S.C.A. 
§ 1154(b) must still submit sufficient evidence of a causal 
nexus between that in- service event and his/her current 
disability in order to establish a well grounded claim).


III.  Service connection for bilateral leg disability

The appellant has testified as to in- service fragment 
injuries to the legs.  This testimony is presumed true for 
purposes of a well groundedness analysis.  See King v. Brown, 
5 Vet.App. 19, 21 (1993).  Therefor, the Board concedes, for 
the limited purpose of determining whether the claim is well-
grounded, that the appellant sustained fragment injury to the 
lower extremities in service.  However, having reviewed the 
medical evidence of record, the Board finds no competent 
evidence of residual disability stemming from the claimed 
shrapnel wounds.  That is, the VA skin and peripheral nerve 
examinations in 1997 revealed no symptomatology linked to the 
alleged in-service injuries to the legs.  In view of the fact 
that the appellant fails to satisfy the Caluza requirements 
of medical evidence of current disability linked by medical 
opinion to in-service injury, the claim must be denied as not 
well grounded.  See Edenfield, 8 Vet.App. 384 (1996) (en 
banc).


ORDER

A well grounded claim of service connection for residuals of 
shrapnel wounds of the legs not having been submitted, the 
claim is denied.


REMAND

With respect to the claim for disability manifested by 
numbness of the left upper extremity, there are 
inconsistencies in the appellant's accounts as to the origins 
of this disability.  In his testimony, he expressed his 
belief that the right elbow injury made his neck stiff and 
caused the numbness in his upper extremities.  He also 
indicated that a doctor told him that the bilateral upper 
extremity symptoms possibly stemmed from spurs in his 
cervical spine.  On the other hand, in the history recorded 
when he underwent VA peripheral nerves examination, he 
appears to have indicated that he actually sustained fragment 
injury to the left upper extremity.  Clarification is 
necessary as to the history of left upper extremity numbness 
and as to the etiology of any disability causing this 
numbness.

As to the right carpal tunnel syndrome claim, on the VA 
peripheral nerves examination in February 1997, the examiner 
noted that the appellant's report of numbness of the right 
arm "seems to be related to [his] shrapnel injury but the 
numbness is getting worse."  It is unclear as to whether the 
examiner was merely transcribing the appellant's complaint or 
whether, in fact, he was expressing opinion as to a causal 
relationship between the shrapnel wound to the right elbow 
and carpal tunnel syndrome of the right median nerve.  Due to 
this ambiguity, the Board is of the opinion that the 
appellant should be afforded the opportunity of VA peripheral 
examination in order to determine the relationship, if any, 
between the right elbow shrapnel wound injury and right 
carpal tunnel syndrome.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ask the appellant to identify 
the physician who told him that he likely had a 
cervical spine disability.  These records should 
then be obtained by the RO.

2.  The appellant is hereby informed that he has a 
right to present any additional evidence or 
argument while the case is in remand status.  See 
Quarles v. Derwinski, 3 Vet.App. 129, 141 (1992);  
Booth v. Brown, 8 Vet.App. 109 (1995); and Falzone 
v. Brown, 8 Vet.App. 398 (1995).

3. Following the receipt of any additional 
records, the appellant should be afforded VA 
neurology examination for the purpose of 
determining the nature and etiology of his right 
upper extremity disability and the disability 
causing numbness of the left upper extremity.  
After review of the contents of the claims file, 
the examiner should obtain a detailed history from 
the appellant as to the onset of his symptoms.  
Following the examination, the examiner is 
requested to answer the following questions: (1) 
What is the diagnosis, or diagnoses, of right 
upper extremity disability; (2) What is the 
diagnosis of disability causing numbness of the 
left upper extremity, if any; (3) Is it at least 
as likely as not that right carpal tunnel 
syndrome, or any other disability of the right 
upper extremity, is the result of in-service 
injury; (4) Is it at least as likely as not that 
right carpal tunnel syndrome, or any other 
disability of the right upper extremity, is 
proximately due to, or is the result of, the 
service connected wound to the right elbow; and 
(5) Is it at least as likely as not that 
disability causing numbness of the left upper 
extremity was caused by in-service injury or is 
proximately due to, or is the result of, the 
service connected wound to the right elbow?  The 
examiner must provide a rationale for the opinions 
expressed. 

4.  If the appellant fails to report for the VA 
examination, the RO should notify him of the 
requirements of 38 C.F.R. § 3.655 and give him the 
opportunity to explain any good cause for missing 
the examination.

5.  Following the completion of the above, the RO 
should readjudicate the claim, with consideration 
given to 38 C.F.R. § 3.310(a) and the holding in 
Allen.  If any benefit sought on appeal, for which 
a notice of disagreement has been filed, remains 
denied, the appellant and his representative 
should be furnished a Supplemental Statement of 
the Case which includes the secondary service 
connection criteria and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.





	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

